     Case 2:19-cv-06693-GW-SK Document 39 Filed 05/08/20 Page 1 of 15 Page ID #:223




      Surisa E. Rivers (SBN 250868)
 1    Rivers Law, Inc., APC
      2600 Foothill Blvd., Ste. 203
 2    La Crescenta, California 91214
      Tel: (818) 330-7012
 3    Fax: (213) 402-6077
      surisa@riverslawinc.com
 4
      Shawna L. Parks (SBN 208301)
 5    Law Office of Shawna L. Parks
      4470 W. Sunset Blvd., Suite 107-347
 6    Los Angeles, CA 90027
      Phone/Fax: (323) 389-9239
 7    sparks@parks-law-office.com
 8
      Attorneys for Plaintiffs
 9
      MICHELE M. GOLDSMITH (SBN 178222)
10    MATTHEW R. HICKS (SBN 191772)
      BERGMAN DACEY GOLDSMITH
11    10880 Wilshire Blvd. Suite 900
      Los Angeles, CA 90024-4101
12    Telephone (310) 470-6110
      Facsimile (310) 474-0931
13
      Attorneys for Defendant,
14
      LOS ANGELES UNIFIED SCHOOL DISTRICT

15                         UNITED STATES DISTRICT COURT
16                       CENTRAL DISTRICT OF CALIFORNIA
17

18    S.T., a minor, by and through her guardian   Case No.: 2:19-cv-06693-GW(SKx)
      ad litem, N.T.; and N.T., as an individual
19
                   Plaintiff,
20
             v.                                    STIPULATED PROTECTIVE ORDER
21
      LOS ANGELES UNIFIED SCHOOL
22
      DISTRICT, AND DOES 1-10 inclusive,
23
                   Defendants.
24

25

26

27

28
        __________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
                                            -1-
     Case 2:19-cv-06693-GW-SK Document 39 Filed 05/08/20 Page 2 of 15 Page ID #:224




 1    1.      GOOD CAUSE STATEMENT
 2             Plaintiffs S.T. (“Plaintiff”), formerly a student in the Los Angeles Unified
 3    School District with Ehlers-Danlos Syndrome (EDS), and her mother, N.T., allege,
 4    among other things, that Defendant Los Angeles Unified School District
 5    (“District”) has violated the Americans With Disabilities Act, and the
 6    Rehabilitation Act, and 42 U.S.C. § 1983 by, among other things, failing to
 7    accommodate S.T. because of her disability, and retaliating against S.T. and N.T.
 8    because of their advocacy for S.T.’s disability related accommodations. Defendant
 9    denies Plaintiffs’ allegations, deny their claims for damages, and deny it has any
10    liability to Plaintiffs.
11            The Parties anticipate that, in the course of discovery and in support of their
12    claims and defenses, they each may rely on confidential information, such as
13    academic and/or performance records, nursing and health records, medical
14    information, psychoeducational evaluations, information regarding mandatory
15    reporting to the Department of Children and Family Services (DCFS), and
16    individualized education or 504 plans. The Parties, as well as third parties whose
17    confidential or private information may be discussed or referred to within these
18    documents, may be harmed if no protective order is entered to shield against the
19    dissemination of such private, confidential information. Disclosure and discovery
20    activity in this action is likely to involve production of such confidential,
21    proprietary, or private information, which warrants special protection from public
22    disclosure and use for any purpose other than prosecuting this litigation.
23            2.     DEFINITIONS
24             2.1   Action: The above-titled lawsuit, S.T., et al. v. Los Angeles Unified
25    School District, et al., Central District of California Case No. 2:19-cv-06693-
26    GW(FFMx).
27             2.2   Challenging Party: A Party or Non-Party that challenges the
28
           __________________________________________________________________________
                                STIPULATED PROTECTIVE ORDER
                                               -2-
     Case 2:19-cv-06693-GW-SK Document 39 Filed 05/08/20 Page 3 of 15 Page ID #:225




 1    designation of information or items under this Order.
 2           2.3    “CONFIDENTIAL” Information or Items: Information (regardless of
 3    how it is generated, stored or maintained) or tangible things that qualify for
 4    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 5    the Good Cause Statement.
 6           2.4    Counsel: Outside Counsel of Record and General Counsel (as well as
 7    their support staff).
 8           2.5    Designating Party: A Party or Non-Party that designates information
 9    or items that it produces in disclosures or in responses to discovery as
10    “CONFIDENTIAL.”
11           2.6    Disclosure or Discovery Material: All items or information,
12    regardless of the medium or manner in which it is generated, stored, or maintained
13    (including, among other things, testimony, transcripts, and tangible things), that are
14    produced or generated in disclosures or responses to discovery in this matter.
15           2.7    Expert: A person with specialized knowledge or experience in a
16    matter pertinent to the litigation who has been retained by a Party or its counsel to
17    serve as an expert witness or as a consultant in this Action, or designated as a non-
18    retained expert.
19           2.8    General Counsel: Attorneys who are employees of a party to this
20    Action. General Counsel does not include Outside Counsel of Record or any other
21    outside counsel.
22           2.9    Non-Party: Any natural person, partnership, corporation, association,
23    or other legal entity not named as a Party to this action.
24           2.10 Outside Counsel of Record: Attorneys who are not employees of a
25    party to this Action but are retained to represent or advise a party to this Action
26    and have appeared in this Action on behalf of that party or are affiliated with a law
27    firm that has appeared on behalf of that party, and includes support staff.
28
        __________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
                                            -3-
     Case 2:19-cv-06693-GW-SK Document 39 Filed 05/08/20 Page 4 of 15 Page ID #:226




 1          2.11 Party or Parties: Any party to this Action, including all of its officers,
 2    directors, employees, consultants, retained experts, and Outside Counsel of Record
 3    or General Counsel (and their support staffs).
 4          2.12 Producing Party: A Party or Non-Party that produces Disclosure or
 5    Discovery Material in this Action.
 6          2.13 Professional Vendors: Persons or entities that provide litigation
 7    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 8    demonstrations, and organizing, storing, or retrieving data in any form or medium)
 9    and their employees and subcontractors.
10          2.14 Protected Material: Any Disclosure or Discovery Material that is
11    designated as “CONFIDENTIAL.”
12          2.15 Receiving Party: A Party that receives Disclosure or Discovery
13    Material from a Producing Party.
14          3.     SCOPE
15          The protections conferred by this Stipulation and Order cover not only
16    Protected Material (as defined above), but also (1) any information copied or
17    extracted from Protected Material; (2) all copies, excerpts, summaries, or
18    compilations of Protected Material; and (3) any testimony, conversations, or
19    presentations by Parties or their Counsel that might reveal Protected Material.
20          Any use of Protected Material at trial shall be governed by the orders of this
21    Court. This Order does not govern the use of Protected Material at trial. The
22    parties agree to discuss as part of their pre-trial meet and confer obligations
23    whether any protections are needed for documents or information at trial.
24          4.     DURATION
25          Even after final disposition of this litigation, this Order’s confidentiality
26    shall remain in effect until a Designating Party agrees otherwise in writing or a
27    court order otherwise directs. Final disposition shall be deemed to be the later of
28
        __________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
                                            -4-
     Case 2:19-cv-06693-GW-SK Document 39 Filed 05/08/20 Page 5 of 15 Page ID #:227




 1    (1) dismissal of all claims and defenses in this Action, with or without prejudice; or
 2    (2) final judgment herein after the completion and exhaustion of all appeals, re-
 3    hearings, remands, trials, or reviews of this Action, including the time limits for
 4    filing any motions or applications for extension of time pursuant to applicable law.
 5          5.       DESIGNATING PROTECTED MATERIAL
 6          5.1      Exercise of Restraint and Care in Designating Material for Protection.
 7    Each Party or Non-Party that designates information or items for protection under
 8    this Order must take care to limit any such designation to specific material that
 9    qualifies under the appropriate standards. The Designating Party must designate
10    for protection only those parts of material, documents, items, or oral or written
11    communications that qualify so that other portions of the material, documents,
12    items, or communications for which protection is not warranted are not swept
13    unjustifiably within the ambit of this Order. Mass, indiscriminate, or routinized
14    designations are prohibited.
15          If it comes to a Designating Party’s attention that information or items that it
16    designated for protection do not qualify for protection, then that Designating Party
17    must promptly notify all other Parties that it is withdrawing the inapplicable
18    designation.
19          5.2      Manner and Timing of Designations. Except as otherwise provided in
20    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
21    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
22    under this Order must be clearly so designated before the material is disclosed or
23    produced, except for documents or records produced prior to the execution of this
24    Order, which may be so designated at a later time.
25          Designation in conformity with this Order requires:
26          (a) for information in documentary form produced after the execution of
27    this Order (e.g., paper or electronic documents, but excluding transcripts of
28
        __________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
                                            -5-
     Case 2:19-cv-06693-GW-SK Document 39 Filed 05/08/20 Page 6 of 15 Page ID #:228




 1    depositions or other pretrial or trial proceedings), that the Producing Party affix at
 2    a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
 3    legend”), to each page that contains protected material. If only a portion or
 4    portions of the material on a page qualifies for protection, the Producing Party also
 5    must clearly identify the protected portion(s) (e.g., by making appropriate
 6    markings in the margins). For information in documentary form produced prior to
 7    this Order, the Producing Party or the Receiving Party may make such
 8    CONFIDENTIAL designation at a later date.
 9          A Party or Non-Party that makes original documents available for inspection
10    need not designate them for protection until after the inspecting Party has indicated
11    which documents it would like copied and produced. During the inspection and
12    before the designation, all of the material made available for inspection shall be
13    deemed CONFIDENTIAL. After the inspecting Party has identified the documents
14    it wants copied and produced, the Producing Party must determine which
15    documents, or portions thereof, qualify for protection under this Order. Then,
16    before producing the specified documents, the Producing Party must affix the
17    CONFIDENTIAL legend to each page that contains Protected Material. If only a
18    portion or portions of the material on a page qualifies for protection, the Producing
19    Party also must clearly identify the protected portion(s) (e.g., by making
20    appropriate markings in the margins).
21          A non-Producing Party that wishes to mark as Confidential documents
22    produced by another party may do so within 30 days of service of those documents
23    on the non-Producing Party, by providing to the Producing Party the necessary
24    documents with the Confidential legend, while maintaining any original bates
25    stamping.
26          (b) for testimony given in depositions that the Designating Party identifies
27    on the record, before the close of the deposition all protected testimony or provides
28
        __________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
                                            -6-
     Case 2:19-cv-06693-GW-SK Document 39 Filed 05/08/20 Page 7 of 15 Page ID #:229




 1    in written form by marking brackets on the transcript of the deposition within thirty
 2    days of receipt of such transcript, and serving a copy of the bracketed testimony on
 3    the non-Designating Party. Any party shall also have thirty (30) days from receipt
 4    of the deposition transcript to mark any sections of testimony or exhibits
 5    confidential under this order by marking brackets on the transcript of the
 6    deposition, even if was not so identified on the record.
 7          (c) for information produced in some form other than documentary and for
 8    any other tangible items, that the Producing Party affix in a prominent place on the
 9    exterior of the container or containers in which the information is stored the legend
10    CONFIDENTIAL. If only a portion or portions of the information warrants
11    protection, the Producing Party, to the extent practicable, shall identify the
12    protected portion(s).
13          5.3    Inadvertent Failures to Designate. An inadvertent failure to designate
14    qualified information or items does not, standing alone, waive the Designating
15    Party’s right to secure protection under this Order for such material. Either Party
16    shall be entitled to correct an inadvertent failure to designate as CONFIDENTIAL
17    up to 45 days after disclosure of the qualified information or material (or in the
18    case of material disclose in a deposition transcript or in exhibits thereto, up to 45
19    days after the receipt of the transcript). Upon timely correction of a designation,
20    the Receiving Party must make reasonable efforts to assure that the material is
21    treated in accordance with the provisions of this Order. No liability shall be
22    created against a Party or Counsel or General Counsel for a Party for any
23    inadvertent disclosure of CONFIDENTIAL Information, documents, or testimony.
24          6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
25          6.1    Timing of Challenges. Any Party or Non-Party may challenge a
26    designation of confidentiality at any time that is consistent with the Court’s
27    Scheduling Order.
28
        __________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
                                            -7-
     Case 2:19-cv-06693-GW-SK Document 39 Filed 05/08/20 Page 8 of 15 Page ID #:230




 1          6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 2    resolution process under Local Rules 7-3 and 37-1 et seq.
 3          6.3    The burden of persuasion in any such challenge proceeding shall be
 4    on the Designating Party. Unless the Designating Party has waived or withdrawn
 5    the confidentiality designation, all Parties shall continue to afford the material in
 6    question the level of protection to which it is entitled under the Producing Party’s
 7    designation until the Court rules on the challenge.
 8          7.     ACCESS TO AND USE OF PROTECTED MATERIAL
 9          7.1    Basic Principles. A Designating Party or Receiving Party may use
10    Protected Material that is disclosed or produced by another Party or by a Non-Party
11    in connection with this Action only for prosecuting, defending, attempting to settle
12    this Action, or in documents necessary to settle or dismiss the Action. Such
13    Protected Material may be disclosed only to the categories of persons and under
14    the conditions described in this Order. When the Action has been terminated, a
15    Receiving Party must comply with the provisions of section 13 below (FINAL
16    DISPOSITION).
17          Protected Material must be stored and maintained by a Receiving Party at a
18    location and in a secure manner that ensures that access is limited to the persons
19    authorized under this Order.
20          7.2    Disclosure of CONFIDENTIAL Information or Items. Unless
21    otherwise ordered by the court or permitted in writing by the Designating Party, a
22    Designating Party or Receiving Party may disclose any information or item
23    designated “CONFIDENTIAL” only to:
24          (a) the Designating Party or Receiving Party’s Outside Counsel of Record
25    in this Action, as well as employees of said Outside Counsel of Record to whom it
26    is reasonably necessary to disclose the information for this Action;
27          (b) the officers, directors, and employees (including General Counsel) of the
28
        __________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
                                            -8-
     Case 2:19-cv-06693-GW-SK Document 39 Filed 05/08/20 Page 9 of 15 Page ID #:231




 1    Designating Party or Receiving Party to whom disclosure is reasonably necessary
 2    for this Action;
 3          (c) Experts (as defined in this Order) of the Receiving Party to whom
 4    disclosure is reasonably necessary for this Action and who have signed the
 5    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6          (d) the court and its personnel;
 7          (e) court reporters and their staff;
 8          (f) professional jury or trial consultants, mock jurors, and Professional
 9    Vendors to whom disclosure is reasonably necessary for this Action and who have
10    signed Exhibit A;
11          (g) the author or recipient of a document containing the information or a
12    custodian or other person who otherwise possessed or knew the information;
13          (h) during Non-Party depositions, Non-Party witnesses, and attorneys for
14    Non-Party witnesses, in the Action to whom disclosure is reasonably necessary
15    provided: (1) the deposing party requests that the witness sign the form attached as
16    Exhibit A hereto; and (2) they will not be permitted to keep any confidential
17    information unless they sign Exhibit A, unless otherwise agreed by the Designating
18    Party or ordered by the court. Pages of transcribed deposition testimony or exhibits
19    to depositions that reveal Protected Material may be separately bound by the court
20    reporter and may not be disclosed to anyone except as permitted under this
21    Stipulated Protective Order; and
22          (i) any mediator or settlement officer, and their supporting personnel,
23    mutually agreed upon by any of the parties engaged in settlement discussions.
24          8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED
25                 PRODUCED IN OTHER LITIGATION
26          If a Party is served with a subpoena or a court order issued in other litigation
27    that compels disclosure of any information or items designated in this Action as
28
        __________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
                                            -9-
     Case 2:19-cv-06693-GW-SK Document 39 Filed 05/08/20 Page 10 of 15 Page ID #:232




 1    CONFIDENTIAL, that Party must:
 2          (a) promptly notify in writing the Designating Party. Such notification shall
 3    include a copy of the subpoena or court order;
 4          (b) promptly notify in writing the party who caused the subpoena or order to
 5    issue in the other litigation that some or all of the material covered by the subpoena
 6    or order is subject to this Protective Order. Such notification shall include a copy
 7    of this Stipulated Protective Order; and
 8          (c) cooperate with respect to all reasonable procedures sought to be pursued
 9    by the Designating Party whose Protected Material may be affected.
10          If the Designating Party timely seeks a protective order, the Party served
11    with the subpoena or court order shall not produce any information designated in
12    this action as CONFIDENTIAL before a determination by the court from which
13    the subpoena or order issued, unless the Party has obtained the Designating Party’s
14    permission. The Designating Party shall bear the burden and expense of seeking
15    protection in that court of its confidential material and nothing in these provisions
16    should be construed as authorizing or encouraging a Receiving Party in this Action
17    to disobey a lawful directive from another court.
18          9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
19                 PRODUCED IN THIS LITIGATION
20          (a) The terms of this Order are applicable to information produced by a
21    Non-Party in this Action and designated as CONFIDENTIAL. Such information
22    produced by Non-Parties in connection with this litigation is protected by this
23    Order’s remedies and relief. Nothing in these provisions should be construed as
24    prohibiting a Non-Party from seeking additional protections.
25          (b) In the event that a Party is required, by a valid discovery request, to
26    produce a Non-Party’s confidential information in its possession, and the Party is
27    subject to an agreement with the Non-Party not to produce the Non-Party’s
28
        __________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
                                           -10-
     Case 2:19-cv-06693-GW-SK Document 39 Filed 05/08/20 Page 11 of 15 Page ID #:233




 1    confidential information, then the Party shall:
 2          (1) promptly notify in writing the Requesting Party and the Non-Party that
 3    some or all of the information requested is subject to a confidentiality agreement
 4    with a Non-Party;
 5          (2) promptly provide the Non-Party with a copy of the Stipulated Protective
 6    Order in this Action, the relevant discovery request(s), and a reasonably specific
 7    description of the information requested; and
 8          (3) make the information requested available for inspection by the Non-
 9    Party, if requested.
10          (c) If the Non-Party fails to seek a protective order from this court within 14
11    days of receiving the notice and accompanying information, the Receiving Party
12    may produce the Non-Party’s confidential information responsive to the discovery
13    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
14    not produce any information in its possession or control that is subject to the
15    confidentiality agreement with the Non-Party before a determination by the court.
16    Absent a court order to the contrary, the Non-Party shall bear the burden and
17    expense of seeking protection in this court of its Protected Material.
18          10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
19          If a Receiving Party learns that, by inadvertence or otherwise, it has
20    disclosed Protected Material to any person or in any circumstance not authorized
21    under this Stipulated Protective Order, the Receiving Party must immediately (a)
22    notify in writing the Designating Party of the unauthorized disclosures, (b) use its
23    best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform
24    the person or persons to whom unauthorized disclosures were made of all the terms
25    of this Order, and (d) request such person or persons to execute the
26    “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
27    A. No liability shall be created against a Party or Counsel or General Counsel for a
28
        __________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
                                           -11-
     Case 2:19-cv-06693-GW-SK Document 39 Filed 05/08/20 Page 12 of 15 Page ID #:234




 1    Party for any inadvertent disclosure of CONFIDENTIAL Information, documents,
 2    or testimony.
 3           11.    INADVERTENT PRODUCTION OF PRIVILEGED OR
 4                  OTHERWISE PROTECTED MATERIAL
 5           When a Producing Party gives notice to Receiving Parties that certain
 6    inadvertently produced material is subject to a claim of privilege or other
 7    protection, the obligations of the Receiving Parties are those set forth in Federal
 8    Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
 9    whatever procedure may be established in an e-discovery order that provides for
10    production without prior privilege review. Pursuant to Federal Rule of Evidence
11    502(d) and (e), insofar as the Parties reach an agreement on the effect of disclosure
12    of a communication or information covered by the attorney-client privilege or
13    work product protection, the parties may incorporate their agreement in the
14    stipulated protective order submitted to the Court. An inadvertent disclosure shall
15    not be deemed to be a waiver of any privilege or protection. No liability shall be
16    created against a Party or Counsel or General Counsel for a Party for any
17    inadvertent disclosure of CONFIDENTIAL Information, documents, or testimony.
18           12.    MISCELLANEOUS
19           12.1 Right to Further Relief. Nothing in this Order abridges the right of
20    any person to seek the Court’s modification in the future.
21           12.2 Right to Assert Other Objections. By stipulating to the entry of this
22    Protective Order no Party waives any right it otherwise would have to object to
23    disclosing or producing any information or item on any ground not addressed in
24    this Stipulated Protective Order. Similarly, no Party waives any right to object on
25    any ground to use in evidence of any of the material covered by this Protective
26    Order, including without limitation, at deposition, any hearing or proceeding in this
27    Action, or trial.
28
        __________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
                                           -12-
     Case 2:19-cv-06693-GW-SK Document 39 Filed 05/08/20 Page 13 of 15 Page ID #:235




 1          12.3 Filing Protected Material. A Party that seeks to file under seal any
 2    Protected Material must comply with Civil Local Rule 79-5. Protected Material
 3    may only be filed under seal pursuant to a court order authorizing the sealing of the
 4    specific Protected Material at issue. If the Court denies a Party’s request to file
 5    Protected Material under seal, then the Receiving Party may file the information in
 6    the public record unless the Court instructs otherwise.
 7          13.    FINAL DISPOSITION
 8          After the final disposition of this Action, as defined in paragraph 4, within
 9    60 days of a written request by the Designating Party, each Receiving Party must
10    return all Protected Material to the Producing Party or destroy such material. As
11    used in this subdivision, “all Protected Material” includes all copies, abstracts,
12    compilations, summaries, and any other format reproducing or capturing any of the
13    Protected Material except such abstracts or summaries that are protected attorney
14    work product. Whether the Protected Material is returned or destroyed, the
15    Receiving Party must submit a written certification to the Producing Party (and, if
16    not the same person or entity, to the Designating Party) by the 60 day deadline that
17    (1) identifies (by category, where appropriate) all the Protected Material that was
18    returned or destroyed and (2) affirms that the Receiving Party has not retained any
19    copies, abstracts, compilations, summaries or any other format reproducing or
20    capturing any of the Protected Material. Notwithstanding this provision, Counsel
21    are entitled to retain an archival copy of all pleadings, motion papers, trial,
22    deposition, and hearing transcripts, legal memoranda, correspondence, deposition
23    and trial exhibits, expert reports, attorney work product, and consultant and expert
24    work product, even if such materials contain Protected Material. Any such
25    archival copies that contain or constitute Protected Material remain subject to this
26    Protective Order as set forth in Section 4 (DURATION).
27          14.    Any violation of this Order may be punished by any and all
28
        __________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
                                           -13-
     Case 2:19-cv-06693-GW-SK Document 39 Filed 05/08/20 Page 14 of 15 Page ID #:236




 1    appropriate measures including, without limitation, discovery sanctions. However,
 2    before any party seeks to prosecute any violation of this Order, said party must
 3    engage in a good faith meet and confer effort to resolve the dispute.
 4    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5
      Dated: April 28, 2020                   RIVERS LAW, INC.
 6

 7

 8
                                                   /s Surisa Rivers
 9                                            Surisa Rivers
                                              Attorneys for Plaintiffs
10
                                              LAW OFFICE OF SHAWNA L. PARKS
11

12

13                                                /s Shawna Parks
14                                            Shawna L. Parks
                                              Attorneys for Plaintiffs
15

16
      Dated: April 28, 2020                   BERGMAN DACEY GOLDSMITH
17

18

19                                            /s Matthew R. Hicks
                                              Matthew R. Hicks
20                                            Michele M. Goldsmith
                                              Attorneys for Defendant
21

22
      FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23

24
      DATED:       May 8, 2020               _______________________________
25                                                 Hon. Steve Kim
26                                                 United States District Court, Central
27                                                 District of California Judge
28
        __________________________________________________________________________
                             STIPULATED PROTECTIVE ORDER
                                           -14-
     Case 2:19-cv-06693-GW-SK Document 39 Filed 05/08/20 Page 15 of 15 Page ID #:237




 1                                         EXHIBIT A
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 2

 3
      I,     _____________________________          [print   or    type    full   name],    of
 4
      _________________ [print or type full address], declare under penalty of perjury
 5
      that I have read in its entirety and understand the Stipulated Protective Order that
 6
      was issued by the United States District Court for the Central District of California
 7
      on [date] in the case of ___________ [insert formal name of the case and the
 8
      number and initials assigned to it by the court]. I agree to comply with and to be
 9    bound by all the terms of this Stipulated Protective Order and I understand and
10    acknowledge that failure to so comply could expose me to sanctions and punishment
11    in the nature of contempt. I solemnly promise that I will not disclose in any manner
12    any information or item that is subject to this Stipulated Protective Order to any
13    person or entity except in strict compliance with the provisions of this Order.
14    I further agree to submit to the jurisdiction of the United States District Court for the
15    Central District of California for the purpose of enforcing the terms of this Stipulated
16    Protective Order, even if such enforcement proceedings occur after termination of
17    this action. I hereby appoint __________________________ [print or type full

18    name] of _______________________________________ [print or type full address

19
      and telephone number] as my California agent for service of process in connection
      with this action or any proceedings related to enforcement of this Stipulated
20
      Protective Order.
21
      Date: ______________________________________
22
      City and State where sworn and signed: _________________________________
23

24
      Printed name: _______________________________
25

26
      Signature: __________________________________
27

28
           __________________________________________________________________________
                                STIPULATED PROTECTIVE ORDER
                                              -15-
